Case 2:16-cr-00540-JMA-SIL Document 335 Filed 11/20/18 Page 1 of 3 PageID #: 3817
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
 CCC:CMM:LTG                                        610 Federal Plaza
 F. #2015R02148                                     Central Islip, New York 11722


                                                    November 20, 2018

 By ECF

 Kevin Keating, Esq.
 Law Offices of Kevin J. Keating
 666 Old Country Road
 Suite 900
 Garden City, New York 11530

               Re:    United States v. Mangano et ano.
                      Criminal Docket No. 16-540 (S-2) (JMA)

 Dear Mr. Keating:

              The undersigned Assistant U.S. Attorneys write in response to your
 correspondence, dated October 24 and 26, 2018 and November 15, 2018.

                 With respect to your October 24 request for the Fred Mei deleted emails, as
 referenced in the interview of Frank Scalera, we are confused by your correspondence, which
 states, “[your] assumption is that the Government is not in possession of the requested subset
 of 800 deleted emails.” (Emphasis in original). The Office has produced to you what has been
 produced to us. Indeed, Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn Emanuel”),
 counsel for the Town of Oyster Bay (“TOB”), produced documents Bates stamped
 TOB_SEC_0085055 through TOB_SEC_0089897 to the Securities and Exchange
 Commission (“SEC”), who, in turn, provided a copy to the Office. Quinn Emanuel has
 represented, on behalf of the TOB, that this Bates range consists of “responsive emails
 collected from Frederick Mei’s ‘Recovered Deleted Items’ folder and documents collected
 from Mei’s ‘My Documents’ and ‘Desktop’ locations.” On February 12, 2018, we produced
 to you a copy of these documents, which based on TOB’s representation should include Mei’s
 deleted emails. To the extent that you believe there are outstanding emails that Mei deleted
 that the TOB did not produce to the SEC, please let us know and we will inquire further, or
 alternatively, you can contact Quinn Emanuel.

                With respect to your request for “a full accounting of all things of value which
 Fred Mei received from Singh, including all payments received in connection with his
 purported legal work,” please be advised that the government has previously provided you
 with this information. You can find that information within Mei’s and Singh’s § 3500
 materials, as well as the testimony of each. In particular, the government refers you to 3500-
Case 2:16-cr-00540-JMA-SIL Document 335 Filed 11/20/18 Page 2 of 3 PageID #: 3818



 HS-22 at pp. 16-17.1 Please be further advised that according to Singh and Mei, Singh did not
 pay for any condominium purchased by Mei in Mexico.

               With respect to your request for the U.S. Attorney Office’s Financial Disclosure
 Form prepared by Singh, as you acknowledge, on February 23, 2018, the government
 previously informed you that there was none. We confirm that the government did not require
 Singh to prepare said form.

                Lastly, with respect to your request for English transcripts of the over 300 non-
 pertinent calls from the Singh wire that are in Hindi, we are in the process of transcribing the
 five intercepted pertinent calls which were in Hindi, or at least partially in Hindi (see HSR 50,
 54, 56, 68 and 75) and will provide a copy of those transcripts once they are completed. The
 government has already provided you with a summary of these calls, which were translated by
 an FBI linguist (with the exception of HSR 56, which was not translated).2 With respect to the
 remaining calls, at this time, the government does not intend to introduce these calls – or any
 of the non-pertinent Hindi calls – into evidence and, thus, is under no obligation to provide
 transcripts of these calls. See United States v. Parks, 100 F.3d 1300, 1305, 1308 (7th Cir.
 1996) (where government only transcribed four out of 65 hours of taped surveillance, Seventh
 Circuit held that the burden of transcribing the additional 61 hours was not necessary to provide
 the defense with “meaningful access” to the tapes, transcription of irrelevant evidence was not
 required under Brady, and the government was not required to conduct defense counsel’s
 investigation for them by transcribing the material); see also United States v. Zavala, 839 F.2d
 523, 527-28 (9th Cir. 1988) (conviction affirmed where the defense was provided with the
 tapes for 11,000 recorded calls in Spanish, and transcripts only for the 1,800 relevant calls).
 That being said, we are endeavoring to transcribe all the calls and will provide a copy of those
 transcripts on a rolling basis when and if they are transcribed. However, we cannot commit to
 completing that process prior to trial, and therefore, you may want to employ your own
 transcription service to ensure that you receive transcripts with sufficient time to review them
 before trial. To assist you with identifying calls that you may want to transcribe, the
 government is in possession of summary line sheets of certain calls and will produce those
 summary line sheets if requested.




        1
               3500-HS-22 was provided to the defense on February 20, 2018.
        2
               It should be noted that HSR 56 is a call that is only partially in Hindi.


                                                2
Case 2:16-cr-00540-JMA-SIL Document 335 Filed 11/20/18 Page 3 of 3 PageID #: 3819



                 To the extent that you request production of the summary line sheets and draft
 transcripts, in anticipation of those productions, please execute the enclosed Stipulation. Once
 the Stipulation is provided, the government will begin production of the requested materials.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney


                                             By:      /s/
                                                    Catherine M. Mirabile
                                                    Lara Treinis Gatz
                                                    Christopher C. Caffarone
                                                    Assistant U.S. Attorney
                                                    (631) 715-7850 / 7913 / 7868

 cc:    Clerk of the Court
        John Carman, Esq.




                                                3
